Title: Edward Hempstead to Return Jonathan Meigs Jr., 15 July 1816
From: Hempstead, Edward
To: Meigs, Return Jonathan Jr.


        
          Dr sir,
          St. Louis July 15. 1816.
        
        I wish through you to have it Stated that there has been no person authorized to act as Governor in this Territory for Several Weeks. The term for which Governor Clark was appointed expired Some weeks Since, and if re appointed the Commission has not reached here: or if not re-appointed, I presume it has been over looked: as no one here doubts the disposition of the Government to continue him in Office. With much esteem & respect Dr sir yr ob ser
        
          EHempstead.
        
      